Citation Nr: 0916540	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  07-39 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to restoration of a 100 percent rating for status 
post radical prostatectomy secondary to prostate 
adenocarcinoma, for the period beginning July 1, 2007, to 
include whether a current rating in excess of 20 percent is 
warranted.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 
1968.

This matter is on appeal from the Lincoln, Nebraska, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran was diagnosed with prostate cancer and 
subsequently underwent a radical prostatectomy in July 2006. 

2.  The Veteran did not receive further cancer treatment 
following the radical prostatectomy in July 2006. 

3.  Service connection for status post radical prostatectomy 
secondary to prostate adenocarcinoma was granted by rating 
decision dated January 2007, with a 100 percent evaluation 
effective July 17, 2006.

4.  In February 2007, the RO notified the Veteran of a 
proposal to reduce the disability evaluation from 100 percent 
to 20 percent based on the evidence of record.

5.  In an April 2007 rating decision, the RO reduced the 
rating to 20 percent, effective July 1, 2007.

6.  Throughout the entire period beginning July 1, 2007, the 
Veteran's prostate disability has been manifested by urinary 
leakage requiring the use of absorbent pads that must be 
changed not more than two times per day; renal dysfunction 
has not been shown.


CONCLUSIONS OF LAW

1.  The reduction of a 100 percent rating for status post 
radical prostatectomy secondary to prostate adenocarcinoma, 
for the period beginning July 1, 2007, was proper.  38 
U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.105(e), 3.344, 4.115b, Diagnostic Code (DC) 7528 
(2008).  

2.  The criteria for a rating in excess of 20 percent for 
status post radical prostatectomy secondary to prostate 
adenocarcinoma, for the period beginning July 1, 2007, have 
not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.115b, DC 7528 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

While a veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran. 38 C.F.R. § 4.3 (2008).

In this case, service connection for status post radical 
prostatectomy secondary to prostate adenocarcinoma was 
granted on a presumptive basis due to herbicide exposure in 
January 2007 rating decision.  At that time, a 100 percent 
evaluation was assigned pursuant to 38 C.F.R. § 4.97, DC 
7528, effective July 17, 2006, the date on which the RO 
received the claim for service connection.  

In February 2007, the RO proposed to reduce the Veteran's 
prostate disability to 20 percent based on a January 2007 VA 
examination and other evidence of record.  In April 2007, the 
RO reduced the rating to 20 percent effective July 1, 2007.  
The Veteran appealed the April 2007 rating decision and 
contends that his 100 percent rating was improperly reduced 
and should be continued.  

Reduction of a 100 Percent Rating

The Board first considers the rating reduction procedure.  
Under DC 7528, a single disability rating of 100 percent is 
warranted for malignant neoplasms of the genitourinary 
system.  The Note indicates that the 100 percent disability 
rating shall continue beyond the cessation of surgical, X- 
ray, antineoplastic chemotherapy, or other therapeutic 
procedures with a mandatory VA examination at the expiration 
of six months.  Any change in evaluation based upon that or 
any subsequent examination shall be subject to the provisions 
of 38 C.F.R. §3.105(e).  If there has been no local 
reoccurrence or metastasis, residuals are to be rated on 
voiding dysfunction or renal dysfunction, whichever is 
predominant.

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  VA must also notify the 
Veteran that he has 60 days to present additional evidence 
showing that compensation should be continued at the present 
level.  38 C.F.R. 
§3.105(e) (2008).  

After completing the predetermination procedures, VA must 
send the Veteran written notice of the final action, which 
must set forth the reasons for the action and the evidence 
upon which the action is based.  Where a reduction of 
benefits is found warranted and the proposal was made under 
the provisions of 38 C.F.R. §3.105(e), the effective date of 
the final action shall be the last day of the month in which 
a 60-day period from the date of notice to the beneficiary of 
the final action expires.  38 C.F.R. §3.105(i)(2) (2008).  

Additionally, the Board notes that the provisions of 38 
C.F.R. §§ 3.343 and 3.344 (2008), which pertain to 
terminations of total disability ratings and to rating 
reductions, are not applicable in this case, as the post-
surgery reevaluation of the 100 percent disability rating 
assigned for the Veteran's prostate cancer was specifically 
provided for by the pertinent rating criteria.  

In the present case, the Veteran was notified of the proposed 
action to reduce his schedular rating for prostate disability 
in February 2007 and was given the required 60 days to 
present additional evidence.  The RO also notified him of the 
planned action taken and his right to a hearing in a letter 
which accompanied the proposed rating decision.  As such, VA 
met the due process requirements under 38 C.F.R. §3.105(e) 
and (i) (2008).  

The Board must now consider whether the procedural 
requirements of DC 7528, governing the evaluation of 
treatment residuals of prostate cancer have been met.  In 
this case, the record reflects that the Veteran underwent a 
radical prostatectomy in July 2006 and did not receive 
further treatment.  Thus, even though he was being monitored 
by his physicians and receiving regular check-ups, his 
treatment ended with the radical prostatectomy in July 2006.  

At the VA examination in January 2007, the examiner 
specifically reported that the Veteran was doing well 
oncologically, with "undetectable" PSA levels reported and 
observed that he was no longer receiving any treatment.  On 
the basis of the examination, the RO proposed decreasing his 
disability rating to 20 percent in February 2007, provided 
him the 60-day opportunity to submit additional evidence, and 
advised him of his right to a hearing on the proposed new 
disability rating. 

While the Veteran submitted a statements in May 2007 and 
January 2008 asserting post-prostate cancer symptoms such as 
incontinence, and erectile dysfunction, he did not assert 
that his cancer treatment was still ongoing or had occurred 
within the past six months.  Parenthetically, at the time of 
the reduction to 20 percent, the RO separately granted 
service connection for erectile dysfunction and also granted 
special monthly compensation at the k-rate for loss of use of 
a creative organ.

Moreover, in this case, there is no conflicting evidence to 
undermine the validity of the clinical findings noted in the 
treatment reports.  Significantly, at the time the RO sent 
notice of its intention to reduce the Veteran's benefits in 
February 2007, his VA outpatient treatment records from 
August 2006 through January 2007 indicated that he had not 
received any sort of treatment for his prostate cancer since 
the prostatectomy in July 2006.

In response to the RO's proposal, the Veteran's family 
physician submitted a letter dated February 2007, in support 
of maintaining his 100 percent rating, based on a perceived 
rising PSA level that was 0.04 ng/ml one month after surgery 
and 0.06 ng/ml three months after surgery.  The physician 
indicated that there was a  "possibility" of further cancer 
treatment but did not state that the Veteran was receiving 
cancer treatment at that time.

Furthermore, in May 2007, his urologist reported that he was 
"very pleased with his cancer status at this time."  In 
August 2007, his family physician reported that since 
February 2007, the Veteran's PSA was less than 0.5 ng/ml.  
Finally, the evidence does not show any reoccurrence or 
metastasis of prostate cancer at the time of the April 2007 
rating decision.

Therefore, because the evidence indicated that there had been 
no local recurrence or metastasis following the last 
documented prostate cancer treatment (e.g. prostatectomy) in 
July 2006, the Board finds the reevaluation of the disability 
rating pursuant to DC 7528 and reduction by rating decision 
dated in April 2007, made effective July 1, 2007, was 
procedurally proper.

Entitlement to Increased Rating for Residuals of Prostate 
Cancer

At the time of the reduction in April 2007, the Veteran was 
assigned a rating of 20 percent effective July 1, 2007.  
After he submitted a Notice of Disagreement in June 2006, the 
RO increased continued his 20 percent rating.  He now argues 
on appeal that he is entitled to a rating in excess of 20 
percent since July 1, 2007.

The Veteran's increased rating claim is an appeal from an 
initial assignment of a disability rating.  As such, the 
claims require consideration of the entire time period 
involved.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The provisions of DC 7528 allow that, if there has been no 
local reoccurrence or metastasis, the residuals of malignant 
neoplasms of the genitourinary system, which include prostate 
cancer, should be rated based on voiding dysfunction or renal 
dysfunction, whichever is predominant.  

Hence, as the medical evidence of record shows that there has 
been no local reoccurrence or metastasis of the cancer, the 
Veteran's prostate disability must be rated on residuals as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  

From July 1, 2007, the Veteran has been rated at 20 percent 
for residuals following prostate cancer.  In order to warrant 
a rating in excess of 20 percent, the evidence must show: 

*	urinary retention requiring 
intermittent or continuous 
catheterization (30 percent for 
obstructed voiding); 
*	urinary tract infection manifested 
by recurrent symptomatic infection 
requiring drainage, frequent 
hospitalization, and/or continuous 
intensive management (30 percent for 
urinary tract infection); 
*	urinary frequency manifested by a 
day-time voiding interval less than 
one hour, or awakening to void five 
or more times per night (40 percent 
for urinary frequency); 
*	continual urine leakage, post 
surgical urinary diversion, urinary 
incontinence, or stress incontinence 
requiring the wearing of absorbent 
materials that must be changed two 
to four times per day (40 percent 
for voiding dysfunction); 
*	albumin constant or recurring with 
hyaline and granular casts or red 
blood cells, or hypertension at 
least 10 percent disabling under DC 
7101 (30 percent under renal 
dysfunction).

In this case, the Board concludes that a rating in excess of 
20 percent is not warranted for this time period.  First, at 
the January 2007 VA examination, the examiner noted that 
there was no history of urinary tract infections, 
nephrolithiasis or need for catheters.  Additionally, the 
outpatient records did not show hospitalization or continuous 
intensive management for such symptoms.  Therefore, an 
increased rating is not warranted based on urinary tract 
infections or urinary retention.

Next, regarding urinary frequency and leakage, the Veteran 
has not complained of urinary frequency manifested by a day-
time voiding interval less than one hour, or awakening to 
void five or more times per night.  Therefore, an increased 
rating is not warranted based on urinary tract infections or 
urinary retention.

Additionally, the Veteran's urinary incontinence was not 
frequent enough to warrant an increased rating.  For example, 
he stated at the VA examination in January 2007, that he was 
required to change absorbent materials once per day, or more 
frequently when exercising.  Since his incontinence was not 
"continuous" or required the changing of an absorbent pad 
two to four times a day, an increased rating on this basis is 
not warranted. 

Further, as the evidence shows that the Veteran's residuals 
are predominantly manifested by voiding dysfunction, a higher 
rating for renal dysfunction is not warranted.  In this case, 
there is no evidence of unusual albumin levels.  

Furthermore, his blood pressure reading taken at the January 
2007 VA examination was 120/80, and a subsequent blood 
pressure reading taken between February and August 2007, was 
reported in August 2007 by his family physician as "under 
good control."  Neither of these readings are to a 
compensable level under DC 7101.  As a result, the Board 
concludes that the criteria for a rating in excess of 20 
percent have not been met.

The Board has also considered the Veteran's statements as to 
his worsening disability. In rendering a decision on appeal, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant. 
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  However, 
residuals of prostate cancer is not the type of disorder that 
a lay person can provide competent evidence on questions of 
etiology or diagnosis.  See Robinson v. Shinseki, No. 06-0164 
(March 3, 2009).

The Board acknowledges the Veteran's belief that his symptoms 
are of such severity as to warrant higher ratings for his 
residuals of prostate cancer; however, disability ratings are 
made by the application of a schedule of ratings which is 
based on average impairment of earning capacity as determined 
by the clinical evidence of record.  Therefore, the Board 
finds that the medical findings, which directly address the 
criteria under which the service-connected disability is 
evaluated, more probative than the Veteran's assessment of 
the severity of his disability.

Specifically, in the January 2007 VA examination report, the 
examiner noted "normal" genitourinary findings.  A May 2007 
private treatment record reflected that his urologist was 
"pleased with his cancer status" at that time.  The May 
2007 examination showed no evidence of clinical or serologic 
recurrence and indicated that his most recent PSA was 
undetectable.  

At his May 2007 examination, the Veteran reported playing 
pickup basketball with only rare use of a pad for occasional 
stress incontinence.  Further, in a follow-up letter, the 
family physician who wrote to the VA in February 2007, 
submitted another letter in August 2007 indicating that since 
February 2007 the Veteran was "getting along relatively 
well" with a "little bit of urinary incontinence with 
exercise" and that his PSA was less than 0.5.  The physician 
did not indicate any concern regarding recurrence, difficulty 
voiding or renal dysfunction. 

Significantly, the post-surgical clinical findings did not 
mention any symptoms associated with generalized poor health 
or of decreased function of the kidney or other organ 
systems.  Thus, the Board finds that the evidence does not 
demonstrate that a rating in excess of 20 percent for renal 
dysfunction is warranted.

The Board also acknowledges the Veteran's complaints of being 
unable to achieve an erection.  However, because the record 
indicates that he is service-connected for erectile 
dysfunction and is in receipt of special monthly compensation 
under 
38 U.S.C.A. § 1114(k) for loss of use of a creative organ, 
there is no basis for a higher evaluation for the claimed 
loss of erectile power as a post-surgery residual pursuant to 
the voiding or renal rating criteria of 38 C.F.R. § 4.115a. 

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2008), but finds that the evidence does not 
show that the Veteran's prostate cancer residuals have caused 
marked interference with employment beyond that contemplated 
by the schedule for rating disabilities, necessitated 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards.  

Hence, because he is not currently receiving prostate cancer 
treatment, there is no evidence that it has affected his 
employability, and there have been no periods of 
hospitalization, the Board finds that the requirements for a 
referral for an extraschedular evaluation for his disability 
under the provisions of 38 C.F.R. §3.321(b)(1) have not been 
met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).

In conclusion, throughout the entire period of the claim, the 
Board finds that the Veteran's symptoms do not warrant a 
disability rating in excess of 20 percent since July 1, 2007.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

The Veteran's prostate cancer claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 
Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's 
private and VA treatment records, and he was afforded a VA 
examination in January 2007.  The Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).

However, as to the Veteran's claim for an evaluation in 
excess of 20 percent for his genitourinary disability, proper 
notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided with correspondence 
regarding what was needed to support his increased rating 
claim and to establish a disability rating and effective date 
for the award of benefits.  Specifically, a November 2007 
statement of the case (SOC) informed him of the specific 
rating criteria used for the evaluation of his claim.  The 
SOC advised him of the rating considerations of 38 C.F.R. § 
4.1, explaining that the percentage ratings assigned are 
based upon the average impairment capacity resulting from 
injuries and diseases and their residual conditions in civil 
occupations, and also presented him with the correct 
diagnostic codes used to evaluate genitourinary system 
dysfunctions.

Based on the evidence above, the Veteran can be expected to 
understand from the various letters from the RO what was 
needed to support his claim and to establish a disability 
rating and effective date for the award of benefits.

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his increased rating claim as reflected 
in his statements and correspondence. Specifically, in a 
January 2008 statement, he discussed the signs and symptoms 
of his disability, with particular emphasis on the impact 
that the disability had on his daily life.  

For example, he stated that he continues to experience 
leakage problems.  Also, in the January 2007 VA examination 
report, it was noted that he changes pads less than two times 
per day due to his urinary incontinence.  These statements 
demonstrate his actual knowledge in understanding of the 
information necessary to support his claim for an increased 
rating.

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.


ORDER

The reduction of a 100 percent rating for status post radical 
prostatectomy secondary to prostate adenocarcinoma, for the 
period beginning July 1, 2007, was proper, and a current 
rating in excess of 20 percent is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


